Citation Nr: 1416446	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-30 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased disability rating in excess of 30 percent for cervical spine degenerative disc disease, to include tension headaches.

2. Entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain.

3. Entitlement to an increased disability rating in excess of 10 percent for right knee arthritis.

4. Entitlement to an increased disability rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to February 1983, from December 2001 to November 2002, and from May 2005 to November 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

In a March 2013 letter to the Board, received prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw all issues currently under appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claims for entitlement to a disability rating in excess of 30 percent for cervical spine degenerative disc disease, to include tension headaches; entitlement to a disability rating in excess of 10 percent for lumbosacral strain; entitlement to a disability rating in excess of 10 percent for right knee arthritis; and entitlement to a disability rating in excess of 10 percent for left knee arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, in a March 2013 letter to the Board the Veteran expressly stated that he wished to withdraw all issues currently under appeal.

Because the Veteran has clearly expressed his desire to terminate his appeal, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this matter is not appropriate and the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

The Veteran's appeal of his claim of entitlement to a disability rating in excess of 30 percent for cervical spine degenerative disc disease, to include tension headaches, is dismissed.

The Veteran's appeal of his claim of entitlement to a disability rating in excess of 10 percent for lumbosacral strain is dismissed.

The Veteran's appeal of his claim of entitlement to a disability rating in excess of 10 percent for right knee arthritis is dismissed.

The Veteran's appeal of his claim of entitlement to a disability rating in excess of 10 percent for left knee arthritis is dismissed.




____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


